Birdsong, Judge.
The decision of this court at 167 Ga. App. 233 (305 SE2d 840), *216having been reversed by the Supreme Court on certiorari, it is hereby ordered that the case be remanded and appropriate judgment be entered in favor of the appellees Dorsey for the amount paid by them on their indebtedness to West and forefeiture by West of all other principal and interest, as contemplated in West v. Dorsey, 248 Ga. 790 (285 SE2d 703). (See also Dorsey v. West, 161 Ga. App. 253 (289 SE2d 827)).
Decided March 12, 1984.
Durwood T. Pye, for appellants.
Michael C. Ford, for appellees.

Judgment affirmed.


McMurray, C. J., and Shulman, P. J., concur.